

Exhibit 10.1




AMENDMENT NO. 2 TO TERM CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO TERM CREDIT AGREEMENT, dated as of May 12, 2020 (this
“Agreement”), is entered into by and among FOSSIL GROUP, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, under that certain Term Credit Agreement, dated
as of September 26, 2019 (as amended pursuant to that Amendment No 1 to Term
Credit Agreement dated as of February 20, 2020, the “Term Credit Agreement”),
among the Borrower, the Lenders party thereto and the Administrative Agent. All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Term Credit Agreement.


WHEREAS, Section 9.02 of the Term Credit Agreement permits certain amendments of
the Term Credit Agreement with the consent of the Borrower, the Required Lenders
and the Administrative Agent; and


WHEREAS, the Borrower, the Lenders party hereto constituting the Required
Lenders and the Administrative Agent desire to amend certain provisions of the
Term Credit Agreement, as set forth below.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1. Amendment. Effective as of the date on which the conditions set forth
in Section 3 are satisfied (the “Amendment No. 2 Effective Date”), Section
5.01(b) of the Term Credit Agreement shall be amended by inserting immediately
after the words “within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower” the words “(or with respect to the
Fiscal Quarter ended April 4, 2020, not later than the earlier of (i) July 6,
2020 and (ii) the date on which the Company is required to file (or does file)
with the SEC its Quarterly Report on Form 10-Q for the Fiscal Quarter ended
April 4, 2020; provided that failure to deliver such information by such date
with respect to such Fiscal Quarter shall constitute an immediate Event of
Default notwithstanding any grace period otherwise applicable thereto)”.


Section 2. Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:


(a)     the representations and warranties set forth in Article III of the Term
Credit Agreement, and in each of the other Loan Documents, are true and complete
in all material respects on the date hereof as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty shall be true
and correct in all material respects as of such specific date), and as if each
reference in such Article III to “this Agreement” included reference to this
Agreement (it being agreed that it shall be deemed to be an Event of Default
under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been materially incorrect when made); and


(b)     no Default or Event of Default has occurred and is continuing as of the
date hereof.


1

--------------------------------------------------------------------------------





Section 3. Effectiveness of Amendments. The amendment set forth in Section 1 of
this Agreement shall become effective upon satisfaction of the following
conditions:


(a)     The Borrower, the Administrative Agent and Lenders collectively
constituting the Required Lenders shall have executed and delivered a
counterpart of this Agreement (by electronic transmission or otherwise) to the
Administrative Agent.


(b)     The Borrower shall have paid all fees and expenses (including expenses
of counsel) due and payable on or about the Amendment No. 2 Effective Date.


Section 4. Covenants.


(a)     The Borrower hereby covenants and agrees that on or prior to June 5,
2020, the Borrower shall deliver to the Administrative Agent and the Lenders
party hereto a certificate signed by a Financial Officer of the Borrower (the
“Interim Compliance Certificate”), in form and substance reasonably satisfactory
to the Administrative Agent and the Lenders party hereto, (i) setting forth
reasonably detailed calculations of the (x) Total Leverage Ratio as of the end
of the Fiscal Quarter ended April 4, 2020 and (y) Liquidity as of the end of
each Fiscal Month ended in the Fiscal Quarter ended April 4, 2020 (in each case,
it being understood that such calculations shall be based on the Borrower’s
draft financial statements for such Fiscal Quarter prepared in good faith by the
Borrower and available to Lenders upon request) and (ii) certifying as to
whether an Event of Default has occurred as a result of any noncompliance with
Section 6.13 or Section 6.14 and, if such an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto. For the avoidance of doubt, the Interim Compliance Certificate
shall constitute a “Compliance Certificate” under the Term Credit Agreement but
shall not release the Borrower of its obligation to deliver with the delivery of
the financial statements for the fiscal quarter ended April 4, 2020, a
Compliance Certificate (the “Final Compliance Certificate”) in accordance with
the terms and conditions set forth in Section 5.01(c) of the Term Credit
Agreement; provided that the Final Compliance Certificate shall note any
corrections to or deviations from the calculations contained in the Interim
Compliance Certificate.


(b)     The Borrower hereby covenants and agrees that it shall timely satisfy
the conditions and make such filings as are necessary to extend the deadline for
filing its Quarterly Report on Form 10-Q for the Fiscal Quarter ended April 4,
2020 pursuant to Section 36 of the Exchange Act Granting Exemptions From
Specified Provisions of the Exchange Act and Certain Rules Thereunder dated
March 25, 2020 (Release No. 34-88465).


Section 5. Counterparts; Entire Agreement; Amendment, Modification and Waiver.


(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.


(b)     After the Amendment No. 2 Effective Date, this Agreement may not be
amended, modified or waived except in accordance with Section 9.02 of the Term
Credit Agreement.


Section 6. Applicable Law; Waiver of Jury Trial, Etc. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND


2

--------------------------------------------------------------------------------



CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. THE PROVISIONS OF SECTIONS 9.09(c)
THROUGH (e) AND 9.10 OF THE TERM CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT
MUTATIS MUTANDIS.


Section 7. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 8. Effect of Agreement. Except as expressly set forth herein, this
Agreement (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any party under the
Term Credit Agreement or any other Loan Document, and (b) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Term Credit Agreement or any other
provision of either such agreement or any other Loan Document or be construed as
a novation thereof, or serve to effect a novation of the obligations outstanding
under the Term Credit Agreement or instruments guaranteeing or securing the
same, which shall remain and continue in full force and effect. Each and every
term, condition, obligation, covenant and agreement contained in the Term Credit
Agreement as amended hereby, or any other Loan Document as amended hereby, is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. This Agreement shall constitute a Loan Document for purposes of the
Term Credit Agreement and, from and after the Amendment No. 2 Effective Date,
all references to the Term Credit Agreement in any Loan Document and all
references in the Term Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Term Credit Agreement, shall,
unless expressly provided otherwise, refer to the Term Credit Agreement as
amended and supplemented by this Agreement.




[Remainder of Page Left Intentionally Blank]




3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
FOSSIL GROUP, INC.,
as the Borrower
By:    /s/ Jeffrey N. Boyer    
Name:    Jeffrey N. Boyer
Title:    Chief Operating Officer, Chief Financial
Officer and Treasurer








Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By: /s/ Ajay Gupta                    
Name: Ajay Gupta
Title: Vice President






Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD, as Lender


By: HG VORA CAPITAL MANAGEMENT, LLC, as investment advisor


By: /s/ Philip M. Garthe                
Name: Philip M. Garthe
Title: Chief Operating Officer






Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





AT INVESTMENTS LLC, as a Lender


By: HG VORA OPPORTUNISTIC CAPITAL MASTER FUND LP, its Managing Member


By: HG VORA CAPITAL MANAGEMENT, LLC, its Investment Manager






By: /s/ Philip M. Garthe
Name: Philip M. Garthe
Title: Chief Operating Officer






Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





CHILTERN HOLDINGS LIMITED, as a Lender


By: HG VORA CAPITAL MANAGEMENT, LLC, investment adviser


By: /s/ Philip M. Garthe
Name: Philip M. Garthe
Title: Chief Operating Officer






Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





BRYANT PARK FUNDING ULC, as a Lender


By: /s/ Irfan Ahmed
Name: Irfan Ahmed
Title: Authorized Signatory








Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





BEACHHEAD CREDIT OPPORTUNITIES LLC, as a Lender


By: /s/ Christine Woodhouse
Name: Christine Woodhouse
Title: General Counsel






Signature Page to Amendment No. 2 to Term Credit Agreement



--------------------------------------------------------------------------------





GEM 1 LOAN FUNDING LLC, as a Lender


By: /s/ Morgan Land
Name: Morgan Land
Title: attorney in fact


                        






Signature Page to Amendment No. 2 to Term Credit Agreement

